774 F.2d 1164
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.United States of America, Plaintiff-Appellee,v.City of Parma, Ohio, Defendant-Appellant.
No. 85-3657
United States Court of Appeals, Sixth Circuit.
9/26/85

N.D.Ohio, 504 F. Supp. 913
APPEAL DISMISSED
ORDER
BEFORE:  KEITH, KENNEDY and MILBURN, Circuit Judges.


1
This matter is before the Court on the motion of the City of Parma, Ohio, for a stay pending appeal of the district court's orders of July 30, 1985 and August 7, 1985.  In the alternative, appellant seeks to have the notice of appeal construed as a petition for a writ of mandamus.  This Court granted a temporary stay until a full panel could consider the motion.


2
The Court concludes that the orders from which appellant prosecuted this appeal are nonappealable orders.  The Court further concludes that appellant has failed to show any extraordinary circumstances which would compel this Court to use mandamus to review these nonappealable interlocutory orders.  Hammons v. Teamsters, Chauffeurs, Etc., Loc.  No. 20, 754 F.2d 177, 179 (6th Cir. 1985).  Therefore, it is ORDERED that the appeal be and hereby is dismissed as being prosecuted from nonappealable orders.